DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
Response to Arguments
Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive.
The applicant argues that Hewett does not describe or suggest at least, "determining whether the first measurement data is insufficient with regard to a desired post-processing process among a plurality of post-processing processes by automatically analyzing the first measurement data ... based on defined criteria." Hewett may describe determining a suitable post-processing method based on a type of acquired measurement data.  However, Hewett is completely silent regarding "determining whether" the acquired measurement data (alleged to correspond to the claimed "first measurement data") "is insufficient with regard to a desired" post-processing method (alleged to correspond to the claimed "post-processing process") 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (MPEP 211).
Hewett discloses registering post-processing components which are designed for carrying out various post-processing methods so that it is defined for each post-processing component what type of measurement data are required by it.  In the process of registering it is therefore stipulated which type of input data is required for the respective post-processing method (at para. 0010).  Hewett further discloses acquiring data, parsing the measurement data, evaluating the parsed data and selecting an optimally designed post-processing method for the measurement data (at para. 0011-0013).  Accordingly, given its broadest reasonable interpretation of the claimed language, by evaluating the data and selecting an optimally designed post-processing method for the data, Hewett discloses “determining whether” the acquired measurement data “is insufficient with regard to a desired” post-processing method.
Accordingly, the applicant’s arguments with respect to this feature are not convincing.
The applicant also argues that Hewett is completely silent regarding how the required input type (alleged to correspond to the claimed "first measurement data") is obtained, and is thus completely silent regarding obtaining the required input type by performing the “determining," as recited by claim 1 (at page 14).  The Examiner respectfully disagrees.
"how the required input type is obtained") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim recites "determining whether the first measurement data is insufficient with regard to a desired post-processing process among a plurality of post-processing processes by automatically analyzing the first measurement data ... based on defined criteria."
As noted above, Hewett discloses an evaluation process in which the acquired data is evaluated and a selecting process in which the optimal post-processing method is selected based on the evaluated data (at para. 0010-0014).  Therefore, given its broadest reasonable interpretation of the claim, the taught evaluation process corresponds to the determination step recited in claim 1 and the selection of the optimal prost-processing method correspond to the desired post-processing process among a plurality of post-processing processes”.
Accordingly, the applicant’s arguments are not convincing.
The applicant further argues that the term “post-processing process” is a term of art within the field of medical imaging and that a person having ordinary skill in the art would understand that the claimed “post-processing process” is not sufficiently broad as to read on image capture parameters (at page 15).  The Examiner respectfully disagrees.
Initially, the Examiner notes that no particular definition of the term “post-processing process” is provided in the specification.  At most, in the background of the invention it is recited that “With imaging methods such as Computed Tomography (CT) or Magnetic 
Accordingly, in view of the above, the Applicant’s arguments are not persuasive and the combination of references teach the features of independent claim 1.
The Applicant also argues the rejection of independent claims 12 and 33 on the same grounds as those of independent claim 1.  However, as noted above, since the combination of references teach the features of claim 1, the references also teach the features of amended independent claims 12 and 33.
The rejection of claims 3-11, 13-16, 19-25, 28, 29, 32, 34-36, 39 and 40-41 was traversed based on their dependencies from independent claims 1, 12 and 33.  However, since the arguments with respect to independent claims 1, 12 and 33 were not persuasive, the rejection of the dependent claims is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-10, 12-16, 19-20, 22-25, 28-29, 33-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0008172 to Hewett et al. (hereinafter Hewett) and US 2011/0257919 to Reiner (hereinafter Reiner) in view of US 2016/0350919 to Steigauf et al. (hereinafter Steigauf).
Regarding independent claim 1, Hewett discloses a method (the invention is in the field of post-processing of measurement data, para. 0002), comprising:
recording first measurement data of an object of examination (Fig. 1, measurement data MD is acquired, at least para. 0096), the first measurement data being determined via a medical imaging modality (image is acquired by modality detectors, para. 0096);
using a machine learning method based on defined criteria, the desired post-processing process including a data modification operation or a data analysis operation (Fig. 1, the acquired data, e.g., first measurement data, is analyzed based on reconstruction and processing parameters with regard to the context data, e.g., second measurement data, at least para. 0008, 0013 and 0014), the defined criteria including at least one of a post-processing capacity of the desired post-process or identification of at least one image characteristic associated with the post-processing capacity;
obtaining, via the medical image modality, second measurement data of the object of examination using a modified set of control parameters (the context data can be retrieved from the repository using the modality detectors and the context data can have a reference to structure documents or to image data, para. 0097, i.e., the context data is recorded using the set parameters,) in response to determining that the first measurement data is insufficient with regard to the post-processing process for the first measurement data, the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using the defined criteria; and
performing the desired post-process using the second measurement data (the acquired data and the context data are used in a post-processing apparatus).
the defined criteria includes at least one of a post-processing capacity of the desired post-processing process or identification of at least one image characteristic associated with the post-processing capacity and that the second measurement data is obtained in response to determining that the first measurement data is insufficient with regard to the desired post-processing process for the first measurement data, the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using the defined criteria.
Reiner discloses that the defined criteria includes at least one of a post-processing capacity or identification of at least one image characteristic associated with the post-processing capacity (Fig. 2A, the image study is conducted based on feedback information, at least step S502 and at least paras. 0258 - 0262), and that the second measurement data is obtained in response to determining that the first measurement data is insufficient with regard to the post-processing process for the first measurement data (Fig. 2A, at least step S516, recommend repeat of imaging study), the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using the defined criteria (Fig. 2A, recommend repeat of imaging study, step S516 and modifying parameters, e.g., technical variables based on QA score, e.g., S514, at least paras. 0258 - 0262).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett so that the defined criteria includes at least one of a post-processing capacity or identification of at least one image characteristic associated with the post-processing capacity and that the second measurement 
Modified Hewett fails to disclose using a machine learning method and that the machine learning method is based on inspection or assessment of results of the post-processing process performed on measurement data of reference objects of examination.  
In the same field of endeavor, Steigauf discloses techniques and systems for processing electronic data obtained from imaging or other diagnostic and evaluative medical procedures. Some embodiments relate to data processing mechanisms for medical imaging and diagnostic workflows involving the use of machine learning techniques such as deep learning, artificial neural networks, and related algorithms that perform machine recognition of specific features and conditions in imaging and other medical data (at least para. 0002).  In particular, Steigauf discloses using distinct processing algorithms and trained image recognition processing to detect the characteristics of respective medical conditions; in other examples, a common model or series of algorithms may be used to detect or measure the likelihood one or multiple of many identifiable medical conditions. In some scenarios, additional medical data 270 (e.g., data separate from the particular medical imaging procedure), such as information from a patient's medical history or records, previous imaging evaluations (such as prior images in medical image data 272 and reports in medical report data 274), may be evaluated by the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett to use a machine learning method and that the machine learning method is based on inspection or assessment of results of the post-processing process performed on measurement data of reference objects of examination, as taught by Steigauf.  This would have been done in order to integrate and use machine learning analysis in a data-driven image evaluation workflow, as taught by Steigauf at least at para. 0014. 
Regarding claim 3, Hewett discloses wherein the at least one image characteristic includes at least one object-specific image characteristic (the data visualization includes a tomography of the brain, para. 0099, 0117).
Regarding claim 4, Hewett discloses wherein the automatically analyzing the first measurement data includes a plausibility check of an identification of the at least one image characteristic (Fig. 1, the acquisition includes the steps of reconstruction and processing and thus a check of an identification of an image characteristic).
Regarding claims 5 and 20, Hewett fails to disclose performing the desired post-processing using the first measurement data in response to determining that the first measurement data is sufficient with regard to the desired post-processing process.

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett to perform the post-processing using the first measurement data in response to determining that the first measurement data is sufficient with regard to the post-processing process, as taught by Reiner.  This would have been done to improve the quality of the image analysis by providing a feedback system, as taught by Reiner at least at paras. 0011 and 0262.
Regarding claim 6, Hewett discloses wherein after acquisition of the first measurement data, the object of examination remains in the medical imaging modality at least until the automatically analyzing the first measurement data is completed (measurement data is acquired using many techniques including CT, PET, NMR, para. 0069 and it is inherent that in these techniques the object of examination or patient remains in the device at least until analyzing the first measurement data).
Regarding claim 8, Hewett discloses wherein at least one of the recording, determining, obtaining or performing is repeated iteratively until a defined termination criterion is obtained (Fig. 1, at least the step of deriving data, which includes the post-process, is repeated until data visualization).
Regarding claim 9, Hewett discloses wherein the recording, determining, obtaining and performing are performed in the context of real-time imaging (the measurement data is acquired using a plurality of measurement devices, e.g., PET, CT, NRM, para. 0069, therefore it 
Regarding claim 10, Hewett discloses wherein the first measurement data includes at least one of image data, raw data or topogram data (the processes include image data, para. 0003, 0035).
Regarding claim 14, Hewett discloses a non-transitory computer program product including a computer program, which is directly loadable into a storage device of a computer device, to perform the method of claim 1 when the computer program is executed by the computing device (para. 0054, 0055, 0130 and 0131).
Regarding claim 15, Hewett discloses a non-transitory computer-readable medium including control sections, which are readable and executable by a processor unit, to perform the method of claim 1 when the control sections are executed by the processor unit (para. 0054, 0055, 0130 and 0131).
Regarding claim 16, Hewett discloses modifying the set of control parameters to obtain the modified set of control parameters (the acquisition process can be of different organs and tissues and thus the control parameters are modified, para. 0116).
Regarding claim 19, Hewett discloses wherein the at least one object-specific image characteristic includes at least one of obesity, lesions, embolisms, motion artifacts, metal artifacts or other artifacts (it is possible to diagnose measurement value errors, e.g., artifacts or outliers, para. 0042).
Regarding claim 22, Hewett discloses wherein after acquisition of the first measurement data, the object of examination remains in the medical imaging modality at least until obtaining 
Regarding claim 23, Hewett discloses wherein the recording, determining, obtaining and performing are performed in the context of real-time imaging (the measurement data is acquired using any modality of devices, such as, PET, CT, NMR, para. 0069 and when using these modalities, the recording and analysis is performed while the patient or object of examination remains in the device, i.e., real-time imaging).
Regarding claim 39, Hewett discloses obtaining a selection of the desired post-processing process from among the plurality of post-processing processes (there are many post-processing methods and thus a selection of one is made, at least para. 0020).
Regarding claim 40, Hewett discloses that the initial reference measurement data being reference measurement data prior to performing a respective post-processing process among the plurality of post-processing processes on the reference measurement data (since post-processing components can be registered, the initial reference data is data prior to performing the process, at least para. 0010, 0020, 0030 and 0047), and the assessment corresponding to the reference measurement data after performing the respective post-processing process on the reference measurement data (an assessment is performed after analyzing the data, at least para. 0020).
Hewett fails to disclose a machine learning method.  However, as noted above, with respect to claim 1, Steigauf discloses a machine learning method.  Therefore, it would have 
Regarding claim 41, Hewett discloses wherein the desired post-processing process includes reformatting respective measurement data, segmenting a feature included in the respective measurement data, measuring the feature, classifying the feature, or performing a simulation using the respective measurement data (The post-processing methods can include a display of the data acquired, or of reconstruction processes (particularly in the case of image data) or of other evaluating processes (e.g. statistical methods) or other types of post-processing methods, at para. 0003, 0028). 
Regarding independent claim 12, Hewett discloses a control device (Fig. 1 and the device in which the method is implemented, at least para. 053 and 0128), comprising:
an acquisition unit to record first measurement data of an object of examination, the first measurement data determined via a medical imaging modality (any of the various imaging devices include an acquisition unit to record the measurement data and the context data, para. 0069);
the desired post-processing process including a data modification operation or a data analysis operation (Fig. 1, the acquired data, e.g., first measurement data, is analyzed based on reconstruction and processing parameters with regard to the context data, e.g., second measurement data, at least para. 0008, 0013 and 0014);
an analysis unit to determine whether the first measurement data is insufficient with regard to the desired post-processing process for the first measurement data by automatically 
a post-processing unit to perform the desired post-processing process on the second measurement data (Fig. 1, a post-process is performed based in the measurement data and the context data).
Hewett fails to disclose recording second measurement data of the object of examination, the second measurement data obtained via the medical imaging modality using a modified set of control parameters in response to determining that the first measurement data is insufficient with regard to a desired post-processing process among a plurality of post-processing processes for the first measurement data, the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using defined criteria, the defined criteria including at least one of a post-processing capacity of the desired post-processing process or identification of at least one image characteristic associated with the post-processing capacity.
Reiner discloses recording second measurement data of the object of examination, the second measurement data being obtained via the medical imaging modality using a modified set of control parameters in response to determining that the first measurement data is insufficient with regard to a post-processing process for the first measurement data (Fig. 2A, at least step S516), the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using defined criteria (Fig. 2A, the feedback system allows the modification of the control parameters), the defined criteria including at least one of a post-processing capacity or 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett to record second measurement data of the object of examination, the second measurement data being obtained via the medical imaging modality using a modified set of control parameters in response to determining that the first measurement data is insufficient with regard to a post-processing process for the first measurement data, the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using defined criteria, the defined criteria including at least one of a post-processing capacity or identification of at least one image characteristic associated with the post-processing capacity, as taught by Reiner.  This would have been done to improve the quality of the image analysis by providing a feedback system, as taught by Reiner at least at paras. 0011 and 0262.
Modified Hewett fails to disclose using a machine learning method and that the machine learning method is based on inspection or assessment of results of the post-processing process performed on measurement data of reference objects of examination.  
In the same field of endeavor, Steigauf discloses techniques and systems for processing electronic data obtained from imaging or other diagnostic and evaluative medical procedures. Some embodiments relate to data processing mechanisms for medical imaging and diagnostic workflows involving the use of machine learning techniques such as deep learning, artificial neural networks, and related algorithms that perform machine recognition of specific features 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett to use a machine learning method and that the machine learning method is based on inspection or assessment of results of the post-processing process performed on measurement data of reference objects of examination, as taught by Steigauf.  This would have been done in order to integrate and use machine learning analysis in a data-driven image evaluation workflow, as taught by Steigauf at least at para. 0014.

Regarding claim 24, Hewett discloses a modification unit to modify the set of control parameters to obtain the modified set of control parameters (Fig. 1, at least some of the context data and the acquired data is modified through the retrieval process).
Regarding claim 25, Hewett discloses wherein the post- processing unit is configured to perform the desired post-processing process using the first measurement data in response to determining that the first measurement data is sufficient with regard to the desired post-processing process (Fig. 1, the post-processing process is based on the acquired data and the context data).
Regarding claim 28, Hewett discloses a medical imaging system comprising the control device of claim 24 and the medical imaging modality (imaging devices include PET, CT and NMR, para. 0069).
Regarding claim 29, Hewett discloses a medical imaging system comprising the control device of claim 25 and the medical imaging modality (imaging devices include PET, CT and NMR, para. 0069).
Regarding claim 33, Hewett discloses a control device (computer device, para. 0130), comprising:
an acquisition unit to record first measurement data of an object of examination, the first measurement data determined via a medical imaging modality (the measurement data and 
a memory configured to store computer-readable instructions (Fig. 1, the device includes a repository and thus a memory also the program may be stored on a computer readable media, para. 0055 and 0130);
the desired post-processing process including a data modification operation or a data analysis operation (Fig. 1, the acquired data, e.g., first measurement data, is analyzed based on reconstruction and processing parameters with regard to the context data, e.g., second measurement data, at least para. 0008, 0013 and 0014); and
one or more processors configured to execute the computer-readable instructions to determine whether the first measurement data is insufficient with regard to the desired post-processing process for the first measurement data (at least para. 0010, 0020, 0030 and 0047) by automatically analyzing the first measurement data based on the defined criteria (the program code is executed by a processor, para. 0054 and 0130), and perform the desired post-processing using the second measurement data (Fig. 1, the measured or acquired data and the context data are used in the post-processing process).
Hewett fails to disclose recording second measurement data of the object of examination, the second measurement data being obtained via the medical imaging modality using a modified set of control parameters in response to determining that the first measurement data is insufficient with regard to a post-processing process for the first measurement data, the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first 
Reiner discloses recording second measurement data of the object of examination, the second measurement data being obtained via the medical imaging modality using a modified set of control parameters in response to determining that the first measurement data is insufficient with regard to a post-processing process for the first measurement data (Fig. 2A, at least step S516), the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using defined criteria (Fig. 2A, the feedback system allows the modification of the control parameters), the defined criteria including at least one of a post-processing capacity or identification of at least one image characteristic associated with the post-processing capacity (Fig. 2A, the defined criteria includes motion, position, exposure, and artifacts information).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett to record second measurement data of the object of examination, the second measurement data being obtained via the medical imaging modality using a modified set of control parameters in response to determining that the first measurement data is insufficient with regard to a post-processing process for the first measurement data, the modified set of control parameters being modified based on an automatic inspection of a set of control parameters with aid of an analysis of the first measurement data using defined criteria, the defined criteria including at least one of a post-processing capacity or identification of at least one image characteristic associated with 
Regarding claim 34, Hewett discloses a medical imaging system comprising the control device of claim 33 and the medical imaging modality (imaging devices include PET, CT and NMR, para. 0069).
Regarding claim 35, Hewett disclose wherein the one or more processors are configured to execute the computer-readable instructions to modify the set of control parameters to obtain the modified set of control parameters (a processor executes the method, 0054 and 0130).
Regarding claim 36, Hewett discloses wherein the one or more processors are configured to execute the computer-readable instructions to perform the post-processing process using the first measurement data in response to determining that the first measurement data is sufficient with regard to the desired post- processing process (a processor executes the method, 0054 and 0130).

Claims 7, 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hewett, Reiner and Steigauf in view of US 5,878,746 to Lemelson et al. (hereinafter Lemelson).
Regarding claim 7, Hewett fails to disclose wherein the set of control parameters comprises at least one of the following parameters: tube voltage, tube current, filtering, dual energy, reconstruction method, layer thickness, triggering, gantry tilt, pulse sequence and delay.

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett so that the set of control parameters comprises at least one of the following parameters: tube voltage, tube current, filtering, dual energy, reconstruction method, layer thickness, triggering, gantry tilt, pulse sequence and delay, as suggested by Lemelson.  This would have been done in order to improve the functionality of the system, as taught by Lemelson at col. 1, ll. 27-29.
Regarding claim 21, modified Hewett discloses performing the desired post-processing process using the first measurement data in response to determining that the first measurement data is sufficient with regard to the desired post-processing process (see rejection of dependent claim 5).
Regarding claim 32, Hewett discloses a non-transitory computer-readable medium including control sections, which are readable and executable by a processor unit, to perform the method of claim 2 when the control sections are executed by the processor unit (para. 0054, 0055, 0130 and 0131).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hewett, Reiner and  Steigauf in view of US 2010/0040268 to Boeing (hereinafter Boeing).
Regarding claim 11, Hewett discloses automatically inspecting the set of control parameters with the aid of the analysis of the first measurement data using the defined criteria (Fig. 1, the data is acquired based on specific control parameters using defined criteria based on the context data which is recorded in a memory of the imaging acquiring device, para. 0055 and 0131), and modifying the set of control parameters to obtain the modified set of control parameter (the control parameters are modified since all imaging devices can be adjusted).
Modified Hewett fails to disclose wherein the first measurement data includes topogram data.
In the same field of endeavor, Boeing discloses generating a topogram in advice by a slice acquisition system (para. 0026).  Therefore, Boeing discloses or at least suggests wherein the first measurement data includes topogram data (para. 0026).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Hewett so that the first measurement data includes topogram data, as taught by Boeing.  This would have been done since the advantage of the use of a topogram is primarily that a known, common coordinate system of the topogram and of the scan protocol exists, and thus no additional steps are necessary for relating topogram data from other acquisition systems to the scan protocols, as taught by Boeing at para. 0026.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716. The examiner can normally be reached M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858